IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00202-CV

JOE A. MEADORS,
                                                            Appellant
v.

MICHAEL MAKOWSKI AND
DONNA MAKOWSKI,
                                                            Appellees



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2021-1212-5


                          MEMORANDUM OPINION

      Joe A. Meadors appealed the trial court’s “Order Dissolving Temporary

Restraining Order, Temporary Injunction and Dismissing.” By letter dated October 8,

2021, the Clerk of this Court notified the parties that the Court received a supplemental

Clerk’s Record on October 7, 2021, containing an order of the trial court granting Meadors

a new trial; thus creating the appearance that the appeal is now moot. In the same letter,

the Clerk warned Meadors that the appeal would be dismissed unless, within 10 days
from the date of the letter, Meadors filed a response with the Court showing grounds for

continuing the appeal. More than 10 days have passed and no response by Meadors has

been filed.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 43.2(c).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 27, 2021
[CV06]




Meadors v. Makowski                                                               Page 2